Citation Nr: 0215998	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  01-10 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for allergic rhinitis.  

(The issues of entitlement to service connection for lung 
congestion and entitlement to a permanent and total 
disability rating for pension purposes, to include on an 
extra-schedular basis are being developed and will be the 
subject of a later decision).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Taylor, associate counsel 


INTRODUCTION

The appellant had active service from May 1987 to May 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In connection with his appeal, the appellant testified before 
the undersigned member of the Board in Washington, D.C. via 
videoconference in February 2002.  Additional evidence was 
submitted to the Board following the hearing.  A transcript 
of that hearing is associated with the claims file.  

The Board is undertaking additional development on the issues 
of entitlement to service connection for lung congestion and 
entitlement to a permanent and total disability rating for 
pension purposes pursuant to authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing these issues.  


FINDINGS OF FACT

1.  Manifestations of allergic rhinitis were shown in 
service.  

2.  The appellant has allergic rhinitis, to include year-
round allergies.  



CONCLUSION OF LAW

Allergic rhinitis was incurred as a result of active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.380 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service entrance examination, dated in June 1986, shows 
that the nose, sinuses, mouth and throat, and ears, were 
normal.  A September 1987 record notes that he had hay fever.  
An April 1988 record of treatment notes that he was allergic 
to grass.  In January 1990, the appellant indicated that he 
had or had had hay fever and sinus problems.  In January 
1991, the appellant indicated that he had always had sinus 
problems and had mild allergic rhinitis.  In February 1991, 
the nose and throat were clear, with good airflow.  The March 
1991 separation examination report shows that his nose, 
sinuses, mouth and throat, and ears were normal.  On the 
accompanying medical history, he denied having or having had 
ear, nose or throat trouble, chronic or frequent colds, 
sinusitis, and hay fever.  

VA outpatient treatment records reflect a history of allergic 
rhinitis.  A January 1999 record shows a diagnosis of 
allergic rhinitis.  A March 2001 record of treatment notes 
the appellant's reported 16-year history of rhinal nasal 
congestion, purulent rhinorrhea, post-nasal drainage, and 
sinus headaches.  The impression was allergic rhinitis.  In 
January 2000, the assessments included allergic rhinitis.  

On VA examination in October 2001, the examiner stated that 
he had reviewed the appellant's C-file.  A history of 
allergic rhinitis since the age of 14 was noted.  The 
appellant complained of post-nasal drip and congestion 
secondary to allergic rhinitis.  X-ray examination of the 
sinuses were normal.  The diagnosis was allergic rhinitis.  

By letter dated in February 2002, the appellant's private 
physician, M. L. M.D., stated that he had evaluated the 
appellant in March 2001.  Dr. M. L. stated that he had severe 
allergic rhinitis from mountain cedar pollen in the winter, 
pecan pollen in the spring, and molds year-round.  

At a personal hearing before the undersigned member of the 
Board in February 2002, the appellant indicated that he had 
an onset of a respiratory disorder during boot camp in 
service.  Transcript at 1-4 (February 2002). 

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 
& Supp. 2001); 38 C.F.R. § 3.303 (2001). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2001).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. § 3.304(b) 
(2001).  

Diseases of allergic etiology may not be disposed of 
routinely for compensation purposes as constitutional or 
developmental abnormalities.  Service connection must be 
determined on the evidence as to existence prior to 
enlistment and, if so existent, a comparative study must be 
made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding on the absence of or 
removal of the allergen are generally to be regarded as acute 
diseases, healing without residuals. The determination as to 
service incurrence or aggravation must be on the whole 
evidentiary showing. 38 C.F.R. § 3.380 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the appellant was notified in 
the May 2000 and April 2001 rating decisions of the reasons 
and bases for the denial of his claim.  He was further 
notified of this information in the December 2001 statement 
of the case.  The Board concludes that the discussions in the 
May 2000 and April 2001 rating decisions and in the statement 
of the case, which were all sent to the appellant, informed 
him of the information and evidence needed to substantiate 
the claim.  In addition, by letter dated in September 2002, 
he was advised of the evidence he needed to submit to 
substantiate his claim, VA's duty to notify him about his 
claim, VA's duty to assist in obtaining evidence for his 
claim, what the evidence must show to substantiate his claim, 
what information or evidence was needed from him, what he 
could do to help with his claim, and what VA had done to help 
with his claim.  These actions satisfied VA's notification 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  VCAA, 
(U.S.C.A.§ 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159 (2001)).  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  The Board notes that the 
appellant was afforded an opportunity to present evidence and 
argument in support of his claim and did so before the 
undersigned member of the Board in February 2002.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the appellant.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis 

Based upon the RO's determination that the appellant had no 
complaints or diagnosis associated with allergic rhinitis 
during service, and implicitly prior to service, the Board is 
unable to rebut the presumption of sound condition at service 
entrance.  The entrance examination was normal and the 
evidence of preexisting rhinitis does not rise to the level 
of clear and unmistakable evidence.

The Board's review of the record reflects during service, the 
appellant complained of hay fever in September 1987, 
indicated that he was allergic to grass in December 1987, and 
indicated that he had hay fever and sinus problems in January 
1990.  His lay statements of manifestations are within the 
realm of his competence.   His complaints are clearly within 
the realm of symptoms associated with allergic rhinitis.  The 
Board has been presented with a determination by a competent 
medical professional that the appellant has year-round 
allergies rather than symptoms that are merely acute and 
transitory.  Based on the evidence, to include inservice 
manifestations of allergic rhinitis with post-service 
diagnosis and treatment of allergic rhinitis, coupled with a 
presumption of soundness at service entrance, the Board finds 
that service connection for allergic rhinitis is warranted.  


ORDER

Service connection for allergic rhinitis is granted.  


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

